DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1  recites the limitation "the virtual mirror image" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

  	Claims 2-16 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Katano et al. (9513478 B2) in view of Sase et al. (7957057 B2).

Regarding claim 1, Katano et al. discloses (see Fig. 1-3) A mirror device (190) for simultaneously viewing one's own mirror image (user 100 sees his image 101) and additional information displayed on an electronic display position (120, see column 3 line 5-12), said device comprising:
 a mirror (110 is half mirror, column 3, line 23-34) which is partially permeable to visible light and the electronic display (120) arranged on a side of the mirror facing away from the viewer position;
 an optical system (131+120) arranged entirely on the side of the mirror facing away from the viewer position, the optical system comprising the electronic display (120) and a lens (131) arranged along an optical axis and comprising a first objective(biconvex lens next objective), a second objective (a lens facing reflector 132), 
wherein in a conjugate plane to a plane in which the virtual mirror image (101) of the viewer forms and wherein the aperture stop (AP, in the system objective lenses are held with lens holder surrounding the objective lens however objective lens itself forms an aperture which is imaged viewed by viewer) is imaged enlarged by the second objective into a plane  in front of, in or behind the eyes of the viewer in the viewer position.
Katano et al. does not state the electronic display configured to be imaged onto an intermediate image plane via the first objective and via the second objective, 
wherein the intermediate image plane is arranged in a conjugate plane to a plane in which the virtual mirror image of the viewer.
Sase et al. discloses an optical system (see fig. 4) having objective so that the ray coming from an object to be imaged onto an intermediate image plane (37) via the first objective and via the second objective (as shown in the Fig. 4), 
wherein the intermediate image plane (37) is arranged in a conjugate plane to a plane in which the virtual mirror image of the viewer (inherent to image of viewer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an intermediate image on an image plane by an objectives as disclosed by Sase et al. and use the lens adjustment 

Regarding claim 2, Katano et al. further discloses (see Fig. 1-3)  pupils of the eyes lie in the plane  and the aperture stop (AP) is imaged enlarged in such a way that the pupils of the eyes lie within an image of the aperture stop (AP′) (inherent to forming a superimposed image (column 3, line 1-12).

Regarding claim 3, Katano et al. further discloses (see Fig. 1-3), the viewer position (as shown in Fig. 2, viewer 100 is positioned accordingly to see superimposed image)  is determined by three position variables being the vertical distance (a) of the eyes from the mirror, a vertical distance (h), and a horizontal distance (s) of the eyes from an imaginary fixed point (FP) on the mirror (see column 3, line 16-22).

Regarding claim 4, Katano et al. further discloses (see Fig. 1-3), the electronic display (120) is arranged within the focal length of the first objective. 
Katano et al. does not state the intermediate image plane is a virtual intermediate image plane
Sase et al. discloses an optical system (see fig. 4) having  the intermediate image plane is a virtual intermediate image plane (as in Fig. 4 virtual image plane 37 is formed).

Regarding claim 5, Katano et al. further discloses (see Fig. 1-3), a first adjustment unit (imaging point controller )connected to the first objective and the second objective is present, the first objective and the second objective being adjustable so that the intermediate image plane and the aperture stop (AP) are displaceable along the optical axis to adjust a position of the intermediate image plane and the aperture stop (AP) to a change of the vertical distance (a) of the viewer position (see column 3, line 35 to 65).

Regarding claim 9, Katano et al. further discloses (see Fig. 1-3), the optical system (131) is arranged centrally with respect to the mirror in such a way that the optical axis extends vertically up to the deflecting element (as in Fig. 3 the optical axis is vertical and Fig. 2 indicates 131 is coincides with in mirror boundary).

Regarding claim 15, Katano et al. further discloses (see Fig. 1-6), a second optical system (600 and 610) as in Fig. 6, wherein an intermediate image reproduced together with a second intermediate image in the eyes provides a 3D image of the information (see column 1 line 64 to column 2 line 7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Katano et al. (9513478 B2) in view of Sase et al. (7957057 B2) further in view of Cheri et al. (20020158883 A1).

Regarding claim 14, Katano et al. in view of Sase et al. discloses the mirror device as in claim 1, except a brightness sensor for detecting brightness of ambient light, the brightness sensor being connected to the electronic display to control its radiation intensity.
Cheri et al. discloses (in the field of brightness control for display) a brightness sensor (121, 123) for detecting brightness of ambient light (see paragraph [0017]-[0018], a brightness sensor (121,123) for detecting brightness of ambient light, the brightness sensor being connected to the electronic display to control its radiation intensity (see paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use sensor (121, 123) as disclosed by Cheri et al. and attached to mirror system of Katano et al.in view of Sase et al. for the purpose of compensating for an ambient brightness condition (see paragraph [0021]).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	As to Claims 6, 7, 10, 12, although the prior art teaches examples of mirror with display systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6-7, 10 and 12, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 8, 11, 13, 16 are dependent on objected claims 6, 7, 10, 12 and objected for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (4434467) discloses mirror with display and Lin (20040027695) discloses vehicle rearview mirror having mirror with display

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 25, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872